JACK, Justice.
This is an appeal from Red River County. It was a contest between the parties as to the right of location to a tract of land originating under the seventeenth section of the land law. It was first tried before a justice of the peace and six jurors. It was then taken by certiorari into the district court. In both instances the appellee was there successful.
No bill of exceptions accompanies the record—no principles of law are involved—it is purely a question of fact; and although the testimony which is presented to us is neither conclusive nor satisfactory, we are unwilling to disturb the verdict. The judgment of the court below conforms to the verdict. Let it be affirmed.

Affirmed.